Citation Nr: 1037899	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected seizure 
disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for a seizure disorder.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for erectile dysfunction, as a result 
of a vasectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to December 
1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA), St. Petersburg, Florida Regional Office 
(RO).

In May 2009, the Veteran failed to appear at a hearing before the 
Board.  Without good cause shown for the failure to appear, the 
request for the hearing is deemed withdrawn. 38 C.F.R. § 
20.704(d)(2009).

The issue of entitlement to a disability rating in excess of 20 
percent for a seizure disorder and the claim for 1151 benefits 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

There is no competent medical evidence showing the Veteran has a 
right shoulder disability which is related to service, or is a 
result of or increased in severity due to service-connected 
disability.


CONCLUSIONS OF LAW

A right shoulder condition was not incurred in or aggravated by 
active military service, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in January 2005 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although this notice was not provided 
until May 2006, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, Social Security 
Administration records and lay statements have been associated 
with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not show 
any diagnosis of or treatment for a right shoulder disorder.  
There is no evidence in the claims file that the Veteran has been 
diagnosed with either a right shoulder disorder.  With no 
evidence of a current disability, the Board finds that an 
examination is not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

The Veteran contends that he has a right shoulder condition which 
is secondary to his service-connected seizure disorder.

The Board notes that there is no evidence in the claims file to 
support the Veteran's contention that he has a current right 
shoulder disorder.  His service treatment records do not reflect 
any treatment for or diagnosis of a right shoulder disorder.  A 
November 2004 VA medical record shows that the Veteran reported 
pain in his right shoulder; however, the examiner noted that 
there was no clinical evidence of any acute trauma, bruises, 
warmth or swelling.  There was some tenderness on deep palpation 
of the lateral aspect of the right shoulder, with no limited 
motion.  The examiner did not diagnose a right shoulder disorder.  
The Court has said that pain alone, without a diagnosed related 
medical condition, does not constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Without any evidence of a diagnosed 
right shoulder disability, service connection cannot be granted 
on a direct or secondary basis.  Brammer, 38 C.F.R. § 3.303, 
3.310.

The Board notes that the Veteran has submitted lay evidence, in 
the form of his own statements, that he has a current right 
shoulder disorder as a result of his service-connected seizure 
disorder.  The Veteran is competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  
Therefore, while the Veteran is competent to describe his right 
shoulder pain, the Board accords his statements regarding the 
etiology of such disorder have no probative value as he is not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right shoulder disability is denied.


REMAND

The duty to assist includes obtaining additional medical records 
or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The 
Veteran is service-connected for a seizure disorder under 
38 C.F.R. § 4.124a, Diagnostic Code 8911 at a 20 percent 
disability rating.  The record reflects that the most recent VA 
examination to assess the current nature and severity of this 
disability was provided over three years ago in March 2007.  The 
Board finds that, in order to properly fulfill the duty to 
assist, the Veteran should be provided with a VA examination to 
determine the current nature and severity of his service-
connected seizure disorder.  In addition, the most recent 
treatment records in the claims file are from January 2007.  On 
remand, the RO should obtain any current medical records showing 
treatment for the Veteran's seizure disorder.

The Veteran also contends that he has erectile dysfunction as a 
result of a vasectomy he underwent in April 2002 at a VA medical 
center and, as such, he is entitled to benefits under 38 U.S.C.A. 
§ 1151.  

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was 'the result of' VA hospital care, medical or surgical 
treatment, or examination.  However, 38 U.S.C.A. § 1151 has been 
amended and, for claims filed on or after October 1, 1997, the 
amended statute indicates, in part, that in order for a 
disability or death to qualify for compensation, the proximate 
cause of the disability or death must be either carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, or 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation (applicable to 1151 claims received 
on or after October 1, 1997) is 38 C.F.R. § 3.361 (2009), which 
provides that, in addition to a showing of additional disability 
or death, there must be evidence that the hospital care, medical 
or surgical treatment, or examination caused the additional 
disability or death, and that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider, 
or that VA furnished treatment without the informed consent of 
the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c) (2009).  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; (iv) 
Have a significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body cavity; or 
(vi) Involve testing for Human Immunodeficiency Virus (HIV).  The 
informed consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d)(2009).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. 
§ 3.361(d)(2), whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  38 C.F.R. § 3.361(d)(2).

VA medical records show that the Veteran underwent a vasectomy in 
April 2002; however, the surgery report and consent forms are not 
part of the record.  In addition, the Veteran was seen in January 
2003, when he reported that he felt left testicular pain feeling 
like a tugging sensation since the surgery.  The examiner 
provided laboratory test and instructed the Veteran to take 
ibuprofen but to call in two weeks if the symptoms persisted.  A 
February 2003 VA medical record shows that the Veteran called to 
report that he was still having symptoms, and that he wanted a 
urology consult.  The examiner requested this consultation, but 
there is no record in the file reflecting whether it ever 
happened.  As such, on remand, the RO should obtain all medical 
records reflecting the Veteran's April 2002 vasectomy, to include 
the surgery report, consent forms and the records of all follow 
up appointments, to include the urology consult requested by the 
February 2003 VA examiner.  In addition, while the record does 
not reflect that the Veteran has complained of or been treated 
for erectile dysfunction, he appears to have had residuals as a 
result of the surgery in question.  The Board finds that, in the 
instant case, the Veteran meets the criteria to warrant a VA 
examination to determine whether he has erectile dysfunction as 
an additional disability from his vasectomy. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his seizure disorder.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should obtain all records 
reflecting the Veteran's April 2002 
vasectomy, to include the surgery report, 
consent forms and any records from follow 
up treatment, in particular, the urology 
consult requested in February 2003.  If 
records are unavailable, please have the 
provider so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded neurological and 
genito-urological examinations, by an 
appropriate specialists, to determine the 
current nature and severity of the 
Veteran's seizure disorder and whether the 
Veteran has any additional disability as a 
result of his April 2002 VA vasectomy.  All 
indicated tests or studies deemed necessary 
for an accurate assessment should be done.  
The claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review of 
the pertinent evidence in connection with 
the examination(s), and the report(s) 
should so indicate.  

The neurological examiner is to assess the 
nature and severity of the Veteran's 
seizure disorder in accordance with the 
latest AMIE worksheet for rating 
epilepsies.  The examiner should comment on 
the frequency of the Veteran's seizures and 
whether they are major or minor. 

The genitourological examiner should offer 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) (1) that the medical care 
provided by VA during the April 2002 
vasectomy caused erectile dysfunction as an 
additional disability beyond the natural 
progress of disease for which care was 
furnished; (2) if erectile dysfunction is 
found, that it was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing medical care in the 
April 2002 vasectomy, or VA's failure to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider while performing the April 2002 
vasectomy; (3) if the examiner finds that 
the medical care provided in the April 2002 
vasectomy caused erectile dysfunction, but 
that VA did not show carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing medical care, and 
did not fail to exercise the degree of care 
that would be expected of a reasonable 
health care provider, please explain in 
detail.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for the April 2002 vasectomy 
and, if so, whether they adequately explain 
the proposed diagnostic or therapeutic 
procedure or course of treatment; the 
expected benefits; reasonably foreseeable 
associated risks, complications, or side 
effects; reasonable and available 
alternatives; and anticipated results if 
nothing is done. 
 
The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


